Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-20 are pending.

2. Claim 16, line 2, is objected to because the word “combintaiton” should read “combination”.
Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 1-8 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

The recitation of the phrase “less the secretory IgA therapeutic from the solid phase support” in base claims 1, 8  18-19 (and accordingly the respective dependent claims) renders the claims indefinite because is unclear whether what the term “washing the unbound mixture less the secretory IgA” means. The examiner has construed the phrase to mean that the IgA therapeutic adheres to the column. But if one is washing the unbound protein mixture, is not one necessarily only washing the components which are not bound to the column? 

The recitation of the phrase “wherein IgA has been removed from the protein mixture before the epitope or affinity tagged secretory component is added” in claim 7 renders the claim indefinite because the claim depends from claim 1, which requires that the solution has IgA. Accordingly the claim is indefinite because it both requires the IgA to be removed and at the same time is must be present.

5. Claims 9-15 and 20 are allowed.

The claims are directed to a method for producing secretory IgA (sIgA) by adding secretory component (SC) in solution that is tagged with one of the claimed affinity/epitope tags in base claim 1 to a protein mixture that contains IgA including J mixture to form a “secretory IgA therapeutic” and then exposing the protein mixture to a binding moiety immobilized on a solid under conditions such that the sIgA therapeutic binds to the solid and eluting the sIgA therapeutic with a release buffer. 

The closest prior art was considered to be Corthesy (WO 2013/132052), which is of record in the parent application US 14/476,559, now US 10385117. However, Corthesy teaches purification of the secretory component itself with a tag, such as a hexa-Histidine tag, (see p. 9 lines 28-31) whereas the current claims are using a tagged secretory component to purify the pentameric IgM including J chain. Corthesy uses size exclusion chromatography for purification of pentameric IgM and not by using the currently claimed method of a tagged secretory component (see p. 21, lines 16-20). 

Also pertinent to the disclosure is Jones (J of immunological methods, 1987). Jones teaches affinity chromatography using human secretory component bound covalently to a solid phase for purification of murine and rat IgA polymeric immunoglobulin from cell cultures (abstract). However, jones does not teach that the secretory is tagged, added to a protein mixture which contains IgA including the J chain to produce a secretory IgA therapeutic and then exposing the mixture to a binding moiety immobilized on a solid phase under conditions that the secretory IgA therapeutic binds to the solid phase resin as currently claimed. 

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 6, 2022			/JAMES  ROGERS/

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644